UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-592




In Re: JOHN J. BUCKSHAW,

                                                         Petitioner.



       On Petition for Writ of Mandamus. (CA-96-30-3-MC)


Submitted:   January 14, 1997            Decided:   January 24, 1997


Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.

John J. Buckshaw, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John J. Buckshaw filed a petition for a writ of mandamus seek-

ing an order compelling the district court to conduct an eviden-

tiary hearing and an injunction. We deny the petition.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402
(1976). Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979). The party seeking mandamus relief carries the heavy burden

of showing that he has "no other adequate means to attain the re-

lief he desires" and that his right to such relief is "clear and
indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980). Buckshaw has not made such a showing. Accordingly, we deny

his petition for a writ of mandamus. Buckshaw is granted leave to
proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2